                                                                          Case 2:20-cv-00206-APG-DJA Document 6 Filed 02/11/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   KAREN KAO, ESQ.
                                                                          Nevada Bar No. 14386
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           kkao@grsm.com

                                                                      7   Attorneys for America First Credit Union

                                                                      8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                              DISTRICT OF NEVADA
                                                                     10
                                                                          LEE ANNA PETRUSS,                                     )   Case No.:   2:20-cv-00206-APG-DJA
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                         )
                                                                                                 Plaintiff,                     )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                         )
                                        Las Vegas, NV 89101




                                                                          vs.                                                   )   STIPULATION AND ORDER TO
                                                                     13                                                         )   EXTEND TIME TO RESPOND TO
                                                                          EQUIFAX INFORMATION SERVICES, LLC;                    )   COMPLAINT [ECF NO. 1]
                                                                     14   AMERICA FIRST CREDIT UNION; PROSPER                   )
                                                                          MARKETPLACE, INC.,                                    )
                                                                     15                                                         )
                                                                                                Defendants.                     )
                                                                     16

                                                                     17          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Lee Anna Petruss (“Plaintiff”), and
                                                                     18   Defendant America First Credit Union (“AFCU”), by and through their respective attorneys of
                                                                     19   record, stipulate as follows:
                                                                     20                                           STIPULATION
                                                                     21          1.      Plaintiff filed her Complaint on February 3, 2020.
                                                                     22          2.      AFCU was served with the summons and complaint on February 4, 2020.
                                                                     23          3.      ACFU recently retained counsel and a short extension is necessary to allow
                                                                     24   AFCU’s counsel to obtain the file and investigate the allegations in the Complaint before
                                                                     25   responding.
                                                                     26          4.      Allowing an extension will also allow the parties to conduct early resolution
                                                                     27   discussions and accommodate an international vacation previously scheduled by AFCU’s lead
                                                                     28   counsel.

                                                                                                                         -1-
                                                                          Case 2:20-cv-00206-APG-DJA Document 6 Filed 02/11/20 Page 2 of 2



                                                                      1          5.      Plaintiff has no objection to the extension.

                                                                      2          6.      Therefore, the parties agree that AFCU’s response to the Complaint is now due on

                                                                      3   or before March 24, 2020.
                                                                      4

                                                                      5
                                                                          DATED: February 11, 2020.                          DATED: February 11, 2020,
                                                                      6
                                                                          GORDON REES SCULLY MANSUKHANI,                     HAINES & KRIEGER, LLC
                                                                      7   LLP

                                                                      8   /s/ Robert S. Larsen                                  /s/ David H. Krieger

                                                                      9   Robert S. Larsen, Esq.                             David H. Krieger, Esq.
                                                                          Nevada Bar No. 7785                                Nevada Bar No. 9086
                                                                     10   Karen Kao, Esq.                                    8985 S. Eastern Avenue, Suite 350
                                                                          Nevada Bar No. 14386                               Las Vegas, Nevada 89123
Gordon Rees Scully Mansukhani, LLP




                                                                     11   300 So. 4th Street, Suite 1550                     Attorney for Plaintiff Lee Anna Petruss
                                                                          Las Vegas, NV 89101
                                     300 S. 4th Street, Suite 1550




                                                                     12   Attorneys for Defendant
                                        Las Vegas, NV 89101




                                                                          America First Credit Union
                                                                     13

                                                                     14

                                                                     15
                                                                                                                ORDER
                                                                     16
                                                                                                                IT IS SO ORDERED
                                                                     17

                                                                     18
                                                                                                                ______________________________________________
                                                                     19                                         UNITED STATES MAGISTRATE JUDGE
                                                                     20                                                 February 12, 2020
                                                                                                                DATED: _______________________
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                          -2-
